FEDERAL MEDIATION PROGRAM
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

MEDIATOR'S REPORT TO THE COURT
MEDIATOR: ail Vaughn Ashworth

Wiseman Ashworth Law Group PLC
511 Union St. Ste 800 Nashville, TN 37219
CASE NAME & NUMBER: Lauren Blazer et. al. v. Buddy Gregg Motor Homes, LLC; 3:18-cv-00097

 

 

 

 

Local Rule 16.4(m) requires that mediators file this report with the clerk within five (5) days of each mediation
conference. Please answer the questions set out below and file this form electronically in CM/ECF using the Report of
Mediation event (located under “ADR Documents’). If you are not a CM/ECF User, please file the form in the clerk's office
in the division in which the case is pending. If multiple mediation conferences’ occur, file a form after each conference
within five (5) days of the conference..

1. Did all parties, party representatives and/or claims professionals meet the attendance authority to
negotiate requirements of L.R. 16.4(I)?
Vv YES _ CN?
2. Did the case settle?
YES v NO
3! Is mediation to be conducted at a later date?
YES v NO
4. Was mediation terminated without settlement?
v YES NO

s/ Gail Vaughn Ashworth
Signature of Certified Mediator

Date: 1 0/29/1 9

 

(Rev. 6/06)

 

* A mediation conference which continues over multiple days is considered one conference for

purposes of this reporting requirement. Send in separate reports only when the conference is recessed for
a week or more.

7 if you answer "no," the clerk will forward a copy of this report to a Magistrate Judge not

assigned to the case who will contact you to investigate the problem.

Case 3:18-cv-00097-DCLC-HBG Document 63 Filed 10/30/19 Page 1of1 PagelD #: 1027
